DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 11, 2022, has been entered.
 
Response to Arguments
Applicant's arguments filed June 11, 2022, have been fully considered but they are not persuasive. 
On pages 4-5 of Remarks, Applicant argues that Lee fails to disclose a bonding portion that is disposed only on a bonding surface, in which the bonding surface consists of a discrete surface.
The Examiner respectfully disagrees with the above assertion. As described in the Instant Rejection, the bonding portion of Lee is now considered to be BP (See Figure 16EC below). Since BP is located only on the cover layer of Lee (region of 110’ above the topmost internal electrode – Figure 16EC), a bonding surface that is located between BP and the cover layer consists of a discrete surface. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Publication 2014/0125194) in view of Yamashita et al. (US Publication 2012/0250220).


    PNG
    media_image1.png
    703
    675
    media_image1.png
    Greyscale

Figure 16 of Lee with Examiner’s Comments (Figure 16EC)
In re claim 1, Lee discloses a multi-layer ceramic capacitor, comprising: 
a ceramic multi-layer chip (110’ – Figure 14, ¶91) including 
a capacitance forming unit including internal electrodes (121’, 122’ – Figure 16, ¶93), the internal electrodes being laminated in a first direction (Figure 3) and including a base metal material as a main component (¶60),  and 
a cover (portion of 110’ above topmost 121’ – Figure 16) that is disposed outside the capacitance forming unit (Figure 16) in the first direction and includes ceramics as a main component (¶13, ¶28); 
a side margin (left and right 150’ – Figure 16, ¶96) that includes ceramics as a main component (¶78) and covers the capacitance forming unit and the cover in the second direction (Figure 16); and 
a bonding portion (left and right BP – Figure 16EC, ¶91) that is disposed only on a bonding surface and includes an oxide including the base metal material (¶71), the bonding surface (surface between BP and portion of 110’ above topmost 121’ – Figure 16EC) consisting of a discrete surface of the cover extending in the first direction over an entire thickness of the cover (portion of 110’ above topmost 121’ – Figure 16EC) and facing and bonded to the side margin (150’ – Figure 16EC) in the second direction, the bonding portion being comprised of multiple bonding spots dispersed across the bonding surface in the first direction and a third direction perpendicular to the first direction and the second direction (Figure 14, Figure 16; Note that any discrete portion of BP that contacts the cover region can be considered a bonding spot. In other words, the bonding portion can be divided arbitrarily to meet this limitation. Furthermore, Lee discloses that the bonding portion can have disconnected portions [¶77]).
Lee does not disclose positions of end portions of the internal electrodes in a second direction orthogonal to the first direction being aligned with one another within a range of 0.5 µm in the second direction.
	Yamashita discloses the first and second internal electrodes (11, 12 – Figure 3, Figure 4, ¶52) for a multilayer ceramic capacitor (Abstract) are aligned (¶11).
	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to align the electrodes as described by Yamashita to provide for an electronic component having desired capacitance.
In re claim 2, Lee in view of Yamashita discloses the multi-layer ceramic capacitor according to claim 1, as explained above. Lee further discloses wherein the bonding portion (BP – Figure 16EC) includes a plurality of particles disposed away from one another (Figure 16; Note that the Examiner is arbitrarily choosing particles that are separated but part of BP to be the bonding portion.).
In re claim 3, Lee in view of Yamashita discloses the multi-layer ceramic capacitor according to claim 1, as explained above. Lee further discloses an area occupancy ratio of the bonding portion (BP – Figure 16) to the bonding surface is 0.3% or more (Figure 14, Figure 16).
In re claim 4, Lee in view of Yamashita discloses the multi-layer ceramic capacitor according to claim 1, as explained above. Lee further discloses an area occupancy ratio of the bonding portion to the bonding surface is 10% or less (Figure 14, Figure 16; Note that the Examiner is taking any arbitrary portion of element BP that falls under a 10% coverage to meet this limitation.).
In re claim 5, Lee in view of Yamashita discloses the multi-layer ceramic capacitor according to claim 1, as explained above. Lee further discloses the base metal material includes nickel (¶71, ¶60).
In re claim 6, Lee in view of Yamashita discloses the multi-layer ceramic capacitor according to claim 1, as explained above. Lee further discloses the oxide includes magnesium (¶71).
In re claim 7, Lee in view of Yamashita discloses the multi-layer ceramic capacitor according to claim 1, as explained above. Lee further discloses the ceramic multi-layer chip (110’ – Figure 14) includes a side surface facing in the second direction (Figure 14, Figure 16), and the bonding surface includes a region occupied by the cover on the side surface (Figure 14, Figure 16).
In re claim 10, Lee in view of Yamashita discloses the multi-layer ceramic capacitor according to claim 1, as explained above. Lee further discloses the multiple bonding spots are dispersed randomly on the bonding surface (surface between BP and portion of 110’ above topmost 121’ – Figure 16EC; Note that any discrete portion of BP that contacts the cover region can be considered a bonding spot. In other words, the bonding portion can be divided arbitrarily to meet this limitation).
	
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) the multiple bonding spots are discrete particles apart from one another, wherein each particle has a maximum dimension from 0.1 µm to 2 µm.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim (US Publication 2014/0301014)				Figure 2

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848